OPINION — AG — ** SELECTION OF CONSULTANTS — BOARD OF CORRECTIONS ** SINCE UNDER THE OKLAHOMA CORRECTIONS ACT OF 1967, THE STATE BOARD OF CORRECTIONS, AS THE POLICY MAKING BODY, WOULD BE THE AGENCY OF THE STATE OF OKLAHOMA RESPONSIBLE FOR ANY PUBLIC IMPROVEMENTS WORK PROJECT UNDERTAKEN TO CARRY OUT THE PURPOSE OF SUCH ACT, SUCH BOARD WOULD BE THE APPROPRIATE AGENCY TO MAKE THE SELECTION OF CONSULTANTS FOR SUCH PURPOSE UNDER 61 O.S. 61 [61-61] — 61 O.S. 64 [61-64] (PRIVATE CONSULTANTS, BOARD OF PUBLIC AFFAIRS) CITE: 61 O.S. 61 [61-61], 57 O.S. 504 [57-504] (GERALD E. WEIS)